Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT  

1. CONTRACT ID CODE

 

PAGE OF PAGES

1        |        2

2. AMENDMENT/MODIFICATION NO.

0002

 

 3. EFFECTIVE DATE    

 02/17/2016

 

4. REQUISITION/PURCHASE REQ. NO.

 

 

5 PROJECT NO, (If applicable)

 

 

6. ISSUED BY   CODE   

 ASPR-BARDA

  7. ADMINISTERED BY (If other than Item 6)   CODE       ASPR-BARDA01

 

ASPR - BARDA

200 Independence Ave., S.W.

Room 640-G

Washington DC 20201

 

 

 

ASPR—BARDA

330 Independence Ave, SW, Rm G644

Washington DC 20201

8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP code

 

PFENEX, INC

10790 ROSELLE ST

SAN DIEGO CA 921211718

  (x)     9A. AMENDMENT OF SOLICITATION NO.            

9B. DATED (SEE ITEM 11)

 

  x    

10A. MODIFICATION OF CONTRACT/ORDER NO.

HHSO100201500011C

 

      10B. DATED (SEE ITEM 13) CODE 1358378  

FACILITY CODE

 

     

08/14/2015

 

11. THIS ITEM ONLY APPLIES TO AMENDMENTS OF SOLICITATIONS

 

¨ The above numbered solicitation is amended as set forth in Item 14. The hour
and date specified for receipt of Offers ¨ is extended. ¨ is not
extended. Offers must acknowledge receipt of this amendment prior to the hour
and date specified in the solicitation or as amended, by one of the following
methods: (a) By completing Items 8 and 15, and returning              copies of
the amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.

12. ACCOUNTING AND APPROPRIATION DATA (if required)

See Schedule

13. THIS ITEM ONLY APPLIES TO MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE
CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.                                  
E. IMPORTANT: Contractor ¨ is not x is required to sign this document and return
  1   copies to the issuing office. 14. DESCRIPTION OF AMENDMENT/MODIFICATION
(Organized by UCF section headings, including solicitation/contract subject
matter where feasible.)

Tax ID Number: 27-1356759

DUNS Number: 013603710

Pfenex — RPA563 and Px563L Advanced Development

LIST OF CHANGES:

Reason for Modification: Other Administrative Action


 

1. Update key personnel in Article G.3 Key Personnel

 

2. ARTICLE 6.5. INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING

Discount Terms: NET 30P

Period of Performance: 08/14/2015 to 08/09/2020

Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.

15A. NAME AND TITLE OF SIGNER (Type or print)

PATRICK LUCY CBO

 

16A. NAME AND TITLE OF CONTRACTING OFFICER (Type or print)

WENDELL CONYERS

15B. CONTRACTOR/OFFEROR   15C. DATE SIGNED  

16B. UNITED STATES OF AMERICA

 

  16C. DATE SIGNED /s/ Patrick Lucy   2/19/16   /s/ Wendell Conyers   (Signature
of person authorized to sign)       (Signature of Contracting Officer)  
2-20-2016

 

NSN 7540-01-152-8070    STANDARD FORM 30 (REV. 10-83) Previous edition unusable
   Prescribed by GSA    FAR (48 CFR) 53.243

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

CONFIDENTIAL PORTIONS OF THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN
SEPARATELY FILED WITH THE SECURITIES AND EXCHANGE COMMISSION. INFORMATION THAT
WAS OMITTED IN THE EDGAR VERSION HAS BEEN NOTED IN THIS DOCUMENT WITH A
PLACEHOLDER IDENTIFIED BY THE MARK “[***]”.

 

Contract No.

HHS0100201500011C

Modification #02

  

Continuation Sheet

Block 14

   Page 2 of 2

 

SUMMARY OF CHANGES

 

1. Update key personnel in Article G.3 Key Personnel:

Change PI:

From: [***]

To: [***]

ARTICLE G.3. KEY PERSONNEL

The key personnel specified in this contract are considered to be essential to
work performance. At least 30 days prior to diverting any of the specified
individuals to other programs or contracts (or as soon as possible, if an
individual must be replaced, for example, as a result of leaving the employ of
the Contractor), the Contractor shall notify the Contracting Officer and shall
submit comprehensive justification for the diversion or replacement request
(including proposed substitutions for key personnel) to permit evaluation by the
USG of the impact on performance under this contract. The Contractor shall not
divert or otherwise replace any key personnel without the written consent of the
Contracting Officer. The USG may modify the contract to add or delete key
personnel at the request of the Contractor or USG.

The following individuals are considered to be essential to the work being
performed hereunder:

 

Name    Title [***]    PI and Project Leader [***]    Chief Medical Officer
[***]    Project Management

 

2. ARTICLE G.5. INVOICE/FINANCING REQUEST AND CONTRACT FINANCIAL REPORTING

Include PSC in Receipt of Invoices:

Documents should be delivered electronically to the Contracting Officer (CO),
the Contracting Officer’s Representative (COR), PSC, and e-Room electronically.
Unless otherwise specified by the Contracting Officer all deliverables and
reports furnished to the Government under the resultant contract (including
invoices) shall be addressed as follows:

 

Wendell Conyers

Contracting Officer

HHS/ASPR/AMCG

330 Independence Avenue, S.W.,

Room G640

Washington, DC 20201

Email: wendell.conyers@hhs.gov

  

Daniel Wolfe

Contracting Officer

Representative

HHS/ASPR/BARDA

330 Independence Avenue, S.W.,

Room G640

Washington, DC 20201

Email: daniel.wolfe@hhs.gov

 

  

Email invoices to:

 

PSC_Invoices@psc.hhs.gov

 

e-Room (Invoice and supporting documentation)

 

[***] Certain information in this document has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.